Title: From Thomas Jefferson to James Madison, 17 October 1792
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Philadelphia Oct. 17. 1792.

I received yesterday yours of the 9th. and perceive that the hurry in which I wrote from Bladensbg has exposed you to an anxiety against which I ought to have guarded by being more explicit. The morning I was at mount Vernon, I took out of my phaeton box (wherein all my papers were) your letter to Mr. Carrol (because I was to see him that  day) and five letters from individuals to me which I wished to shew to the President. These not being returned to me till my carriage was prepared for the journey, I put them in my pocket. A neighbor of his going to Alexa. that day picked up your letter to Mr. Carrol and two of mine abovementioned. The former he put into the post-office and it was delivered to Mr. Carrol even at the moment I wrote from Bladsbg tho’ I did not know it, the latter he carried to the Presidt.—The other three letters I have not yet received but the whole five were so unimportant that I had not a moment’s uneasiness about them.—You will have heard of the reelection of Mercer, and of the death of Colo. Mason. This last is a great loss, and especially at a moment when our state seems ripening for a constitution. Beckley has got a house for Monroe, in Arch street between 6th. and 7th. Adieu à revoir. Your’s affectionately

Th: Jefferson

